     Case 2:20-mj-30203-DUTY ECF No. 1, PageID.1 Filed 06/16/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                    Plaintiff

v.                                              Case No. 20-30203
                                                Originating No. 1:20-cr-00069


MICHAEL DAVID WATLEY,

                Defendant.
_____________________________________/

                         GOVERNMENT’S PETITION
                     FOR TRANSFER OF DEFENDANT TO
                  ANOTHER DISTRICT AND SUPPORTING BRIEF


       Pursuant to Rule 5(c)(3)(D) of the Federal Rules of Criminal Procedure, the

United States of America hereby petitions the Court for an order transferring defendant

MICHAEL DAVID WATLEY, to answer to charges pending in another federal district,

and states:

       1. On June 16, 2020, defendant was arrested in the Eastern District

Michigan in connection with a federal arrest warrant issued in the District of North
Dakota based on an Indictment. Defendant is charged in that district with
violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(C); and 18 U.S.C. § 2 –
Distribution of Heroin.


       2. Rule 5 requires this Court to determine whether defendant is the person

named in the arrest warrant and is entitled to a preliminary examination as described in

Paragraph One above. See Fed. R. Crim. P. 5(c)(3)(D)(ii).
    Case 2:20-mj-30203-DUTY ECF No. 1, PageID.2 Filed 06/16/20 Page 2 of 2




      WHEREFORE, the government requests this Court to conduct transfer

proceedings in accordance with Rule 5 of the Federal Rules of Criminal Procedure.


                                              Respectfully submitted,

                                              MATTHEW J. SCHNEIDER
                                              United States Attorney


`                                             s/Barrington Wilkins
                                              Barrington Wilkins
                                              Assistant U.S. Attorney
                                              211 W. Fort Street, Suite 2001
                                              Detroit, MI 48226
                                              Barrington.wilkins@usdoj.gov
                                              (313) 226-9621




Dated: June 16, 2020
